We hold that the judgment is interlocutory and that no appeal lies therefrom to this court either by plaintiff or by defendant. Therefore, this court on its own motion vacates the order of December, 1932, and grants the motion to dismiss defendant's appeal.
Motion for leave to appeal denied, with ten dollars costs and necessary printing disbursements, and order of this court of December 6, 1932, denying motion to dismiss appeal (260 N.Y. 669) vacated, and motion granted and appeal dismissed, with costs and ten dollars costs of motion. *Page 648